DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 9/9/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to claims 1, 8, and 15, cancels claims 6, 13, and 20, and presents new claims 21-23.  All amendments have been considered.
The amendments presented by application were sufficient to overcome the previous rejections under 35 U.S.C. 102 and 103.  The additional subject matter changed the scope of the claims and required a new search to determine whether prior exists that reads on the present claims. Examiner maintains the primary reference, but has identified new secondary art combinations to server as the basis for new rejections under 35 U.S.C. 103.

Response to Arguments
Applicant presents no significant arguments with respect to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Yoffe (U.S. Pat. 8,924,708 B2, See IDS dated 4/14/2020 and 4/20/2020) in view of Strothmann (U.S. Pat. 9,029,720 B2) in view of Mathers (U.S. Pat. App. Pub. 2012/0039020 A1).
Regarding claim 1, Yoffe discloses: a method comprising: selectively activating and disabling a plurality of sensors of a client device (user may manually operate the security switch allowing the user to disconnect components that can capture audio-video. Yoffe col. 4, ll. 37-40. The switch can manually disconnect components or the power supply to components. Yoffe col. 4, ll. 4-14. Mechanical security switch employing electrical contacts facilitate manual electrical isolation of electronic components of a personal device. Yoffe col. 3, l. 62 – col. 4, l. 3. The isolated electronic components include sensors that can capture audio/video and user input information. Yoffe col. 4, ll. 33-40.) receiving, using the client device, user input corresponding to a privacy mode (a manually operated switch allows the user of a personal device to temporarily change the mode of operation when in need of privacy. Yoffe col. 4, ll. 33-37. The modes include preventing capture of audio-video information. Yoffe col. 4, ll. 15-24.).
Yoffe does not disclose: activating [a plurality of] sensors of a client device by toggling, at the client device, a position of a plurality of switches, each switch of the plurality of switches connecting a respective sensor of the plurality of sensors to a power source of the client device to an on position; receiving, using the client device, user input [corresponding to a privacy mode]; in response to receiving the user input: disabling, at the client device, the [plurality of] sensors by toggling the position of each switch that connects the [plurality of] sensors to the power source to an off position; and enabling, at the client device, a privacy indicator by toggling a position of a switch that connects the privacy indicator to the power source to an on position, wherein the switch that connects the privacy indicator to the power source is, relative to the plurality of switches, hardwired to inversely provide power to the [plurality of] sensors and the 
However, Strothmann does disclose: activating [a plurality of] sensors of a client device by toggling, at the client device, a position of [a plurality of] switches, each switch [of the plurality of switches] connecting a respective sensor of the plurality of sensors to a power source of the client device to an on position (the electrical switch is wired such that the electrical switch S1 is closed, the load is energized. Strothmann Figs. 5-6 and col. 6, ll. 12-29. The toggle component of the toggle-style switch is depicted in Figs. 1-3. It is well known in the art that a standard electrical load controlled by the disclosed electrical switch can be applied to various electrical components, including the recited sensors.); receiving, using the client device, user input [corresponding to a privacy mode] (the toggle switch is a selectively operable electrical switch. Strothmann col. 1, ll. 13-31.); in response to receiving the user input: disabling, at the client device, the [plurality of] sensors by toggling the position of each switch that connects the [plurality of] sensors to the power source to an off position (the electrical load of the circuit is selectively disabled by opening the switch S1. Strothmann Fig. 5-6 and col. 6, ll. 20-21.); and enabling, at the client device, a privacy indicator by toggling a position of a switch that connects the privacy indicator to the power source to an on position, wherein the switch that connects the privacy indicator to the power source is, relative to the [plurality of] switches, hardwired to inversely provide power to the [plurality of] sensors and the privacy indicator, thereby ensuring the [plurality of] sensors are not activated when the privacy indicator is enabled, and that the privacy indicator is disabled when the [plurality of] sensors are activated (selectively toggling the electrical switch open such that the load is isolated from the power source and in so doing, illuminates the LED by completing the circuit connecting the LED. Strothmann Fig. 5-6 and col. 6, ll. 20-22. The circuit depicted in Fig. 5 demonstrates a connection that will illuminate the LED with the load on the circuit is turned off. Strothmann Fig. 5-6 and col. 6, ll. 26-29. The circuit diagrams in Figs. 5-6 demonstrate the physical nature of the circuit which read on the recited hardwiring to inversely provide power to the load and the indicator, ensuring that load is not activated when the indicator is enabled and the indicator is disabled with the load is activated.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the security of personal devices by physically isolating embedded electronic components to preclude adverse use of Yoffe with inversely wired hardware switch to provide power to one component while disabling power to a separate component based upon the teachings of Strothmann.  The motivation being to illuminate a light switch which the switch is off in a dark room. Strothmann col. 6, ll. 26-29.
Yoffe in view of Strothmann does not disclose: comprising a plurality of switches each switch of the plurality of switches connecting a respective sensor of the plurality of sensors.
However, Mathers does disclose: comprising a plurality of switches each switch of the plurality of switches connecting a respective sensor of the plurality of sensors (an electrical panel comprising an array of user controlled switches each connected to a variety of electronic devices and functions. Mathers paras. 0013, 0024, and 0029.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the security of personal devices by physically isolating embedded electronic components to preclude adverse use of Yoffe with a plurality of electronic switches each controlling different functions based upon the teachings of Mathers. The motivation being to provide users with multiple choice in equipment controls. Mathers para. 0002.
Regarding claim 2, Yoffe in view of Strothmann in view of Mathers discloses the limitations of claim 1, wherein the privacy indicator is a light-emitting diode (LED), and wherein the LED shines light when the switch that connects the privacy indicator to the power source is toggled to the on position (the device includes a switch mode indicator such as an LED, providing visual indication of the state of the disconnector, whether the components are connected or isolated. Yoffe col. 8, ll. 29-43.).  
Regarding claim 3, Yoffe in view of Strothmann in view of Mathers discloses the limitations of claim 1, wherein receiving the user input comprises detecting a depression of a physical button on the client device (including an isolated security switch 102. Yoffe Fig. 1 and col. 6, ll. 44-53. Button press on the switch. Yoffe col. 14, l. 35.).  
Regarding claim 8, Yoffe in view of Strothmann in view of Mathers discloses the limitations of claim 8 based upon the same reasoning as mapped in claim 1 above. 
Regarding claim 9, Yoffe in view of Strothmann in view of Mathers discloses the limitations of claim 9 based upon the same reasoning as mapped in claim 2 above.  
Regarding claim 10, Yoffe in view of Strothmann in view of Mathers discloses the limitations of claim 10 based upon the same reasoning as mapped in claim 3 above.
Regarding claim 15, Yoffe in view of Strothmann in view of Mathers discloses the limitations of claim 15 based upon the same reasoning as mapped in claim 1 above.  
Regarding claim 16, Yoffe in view of Strothmann in view of Mathers discloses the limitations of claim 16 based upon the same reasoning as mapped in claim 2 above.  
Regarding claim 17, Yoffe in view of Strothmann in view of Mathers discloses the limitations of claim 17 based upon the same reasoning as mapped in claim 3 above.

Claims 4-5, 11-12, 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Yoffe in view of Govindaraju (U.S. Pat. App. Pub. 2014/0173747 A1).
Regarding claim 4, Yoffe in view of Strothmann in view of Mathers discloses the limitations of claim 1. Yoffe in view of Strothmann in view of Mathers does not disclose: wherein receiving the user input comprises detecting a command from the user by way of a signal, and wherein the method further comprises: determining whether the command satisfies a condition; and in response to determining that the command satisfies the condition, determining that the user input corresponds to the privacy mode.
However, Govindaraju does disclose: wherein receiving the user input comprises detecting a command from the user by way of a signal, and wherein the method further comprises: determining whether the command satisfies a condition; and in response to determining that the command satisfies the condition, determining that the user input corresponds to the privacy mode (privacy mode is enabled based upon user input. Govindaraju para. 0015. User selection of an icon associated with the privacy mode. Govindaraju para. 0015. Privacy mode may be enabled based on any user input, including touch input, a multi-touch gesture, voice input, and facial recognition. Govindaraju para. 0015.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the security of personal devices by physically isolating embedded electronic components to preclude adverse use of Yoffe with the activation of privacy mode based upon user input based upon the teachings of Govindaraju.  The motivation being to customize security by allowing users to select specific applications for security protection.
Regarding claim 5, Yoffe in view of Strothmann in view of Mathers in view of Govindaraju discloses the limitations of claim 4, wherein the command is detected by way of at least one of a voice sensor, an on-screen touch interface, and a wireless signal (Privacy mode may be enabled based on any user input, including touch input, a multi-touch gesture, voice input, and facial recognition. Govindaraju para. 0015.). 
Regarding claim 11, Yoffe in view of Strothmann in view of Mathers in view of Govindaraju discloses the limitations of claim 11 based upon the same reasoning as mapped in claim 4 above.  
Regarding claim 12, Yoffe in view of Strothmann in view of Mathers in view of Govindaraju discloses the limitations of claim 12 based upon the same reasoning as mapped in claim 5 above.
Regarding claim 18, Yoffe in view of Strothmann in view of Mathers in view of Govindaraju discloses the limitations of claim 18 based upon the same reasoning as mapped in claim 4 above. 
Regarding claim 19, Yoffe in view of Strothmann in view of Mathers in view of Govindaraju discloses the limitations of claim 19 based upon the same reasoning as mapped in claim 5 above.

Claims 7, 14 rejected under 35 U.S.C. 103 as being unpatentable over Yoffe in view of Strothmann in view of Mathers in view of Fenske (U.S. Pat. 6,734,662 B1).
Regarding claim 7, Yoffe in view of Strothmann in view of Mathers discloses the limitations of claim 1. Yoffe in view of Strothmann in view of Mathers does not disclose: wherein the disabling of the sensor and enabling of the privacy indicator, and vice versa, is commanded by a separate micro-processor from a main processor, the main processor providing other functionality of the client device.
However, Fenske does disclose: wherein the disabling of the sensor and enabling of the privacy indicator, and vice versa, is commanded by a separate micro-processor from a main processor, the main processor providing other functionality of the client device (the fault detection and indicator is operated by a microprocessor that operates in sleep mode curing non-fault conditions separate from the main function of the apparatus. Fenske col. 2, ll. 39-42. ).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the security of personal devices by physically isolating embedded electronic components to preclude adverse use of Yoffe with a hardwired electronic circuit designed to activate an indicator if the circuit is open based upon the teachings of Fenske.  The motivation being to test electrical currents in electrical circuits. Fenske col. 4, ll. 21-31.  
 Regarding claim 14, Yoffe in view of Strothmann in view of Mathers in view of Fenske discloses the limitations of claim 14 based upon the same reasoning as mapped in claim 7 above.  
 
Claims 21-23 rejected under 35 U.S.C. 103 as being unpatentable over Yoffe in view of Strothmann in view of Mathers in view of Plagemann (U.S. Pat. App, Pub. 2016/0226917 A1) in view of Vera (U.S. Pat. App, Pub. 2009/0013413 A1).
Regarding claim 21, Yoffe in view of Strothmann in view of Mathers discloses the limitations of claim 1. Yoffe in view of Strothmann in view of Mathers does not disclose: wherein the privacy indicator is enabled in a manner based on [a preference indicated by a profile of] a user of the client device.
However, Plagemann does disclose: wherein the privacy indicator is enabled in a manner based on [a preference indicated by a profile of] a user of the client device (the privacy module, using user input, the privacy indicator on the device may be maintained or changed indicating the privacy state. Plagemann paras. 0021 and 0044.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the security of personal devices by physically isolating embedded electronic components to preclude adverse use of Yoffe with controlling the device privacy indicator indicator based on user preference based upon the teachings of Plagemann.  The motivation being to provide a physical indication to the user whether the device is in either a privacy or non-privacy state. Plagemann para. 0003.
Yoffe in view of Strothmann in view of Mathers in view of Plagemann does not disclose: indicating privacy settings in a profile of a user.
However, Vera does disclose: indicating privacy settings in a profile of a user (providing privacy settings associated with a user profile. Vera para. 0006.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the security of personal devices by physically isolating embedded electronic components to preclude adverse use of Yoffe with providing privacy settings associated with a user profile based upon the teachings of Vera. The motivation being to provide more control to users regarding who can have access to private information about the user. Vera para. 0005.
Regarding claim 22, Yoffe in view of Strothmann in view of Mathers in view of Plagemann in view of Vera discloses the limitations of claim 22 based upon the same reasoning as mapped in claim 21 above.  
Regarding claim 23, Yoffe in view of Strothmann in view of Mathers in view of Plagemann in view of Vera discloses the limitations of claim 23 based upon the same reasoning as mapped in claim 21 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Discenza (U.S. Pat. 4,291,211), illuminated toggle switch provides one or more colors indicating the position of the switch and the associated functioning of the circuit; and Linkenhoger (U.S. Pat. App. Pub. 2005/0271190 A1), electronic switch to disconnect and control signals between telephone and network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494